Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 20, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  140301                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  BRONSON METHODIST HOSPITAL,                                                                              Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 140301
                                                                    COA: 286087
                                                                    Kalamazoo CC: 08-000066-NF
  ALLSTATE INSURANCE COMPANY,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  October 27, 2010. The application for leave to appeal the November 24, 2009 judgment
  of the Court of Appeals is DENIED, because we are no longer persuaded that the
  question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 20, 2011                        _________________________________________
           t0517                                                               Clerk